Exhibit 10.101

 

FIRST AMENDED AND RESTATED

 

DEFERRED FEE AGREEMENT

 

RECITAL

 

This First Amended and Restated Deferred Fee Agreement (hereinafter “Agreement”)
is made and entered into, and is effective as of January 1, 2008  by and between
Santa Lucia Bank, a bank organized and existing under the laws of the state of
California (hereinafter the “Bank” or “Company”) and Paul G. Moerman, a director
of the Bank (hereinafter “Director” or “Participant”);

 

WHEREAS it is the parties’ intent to comply with the final regulations under
Internal Revenue Code Section 409A, issued on April 10, 2007 by the Internal
Revenue Service (IRS) and the Treasury Department;

 

WHEREFORE, the Bank and Director hereby agree to amend and restate the original
Deferred Fee Agreement,  effective as of February 1, 1997 (hereinafter “Original
Agreement”), and further agree that this First Amended and Restated Deferred Fee
Agreement shall amend, supersede and replace the Original Agreement (as amended,
if applicable) in its entirety;

 

WHEREAS, to encourage Director to remain a member of the Company’s Board of
Directors, the Company is willing to provide Director with a deferred fee
opportunity.

 

WHEREAS, it is the intent of the parties hereto that this plan (evidenced by
this Agreement) be considered an unfunded arrangement maintained primarily to
provide supplemental retirement benefits for Director, and be considered a
non-qualified benefit plan for the purposes of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); and

 

NOW, THEREFORE, in consideration of the past service and the services to be
performed by Director in the future, as well as the mutual promises and
covenants contained herein, Director and the Company agree as follows:

 

AGREEMENT

 

1.0                               Terms and Definitions.

 

                                  For the purposes of this Agreement, the
following terms shall have the meanings indicated, unless the context clearly
indicates otherwise:

 

--------------------------------------------------------------------------------


 

1.1                               Administrator. The Bank shall be the
“Administrator” and, solely for the purposes of ERISA (as defined below), the
“fiduciary” of this Agreement where a fiduciary is required by ERISA.

 

1.2                               Annual Deferral Amount.  The term “Annual
Deferral Amount” shall mean that portion of Participant’s Director’s Fees that
Participant elects to have (and which is) deferred, in accordance with the terms
of this Plan, for any one Plan Year.  In addition, Participant must defer a
minimum of Three Thousand Six Hundred ($3,600) each Deferral Period. In the
event that Participant elects to defer a specific dollar amount (as opposed to a
percentage of Fees), then such specified amount shall be presumed to be deferred
on a pro-rata basis (i.e. each pay period) as if Director continuously provided
services throughout the year. In the event that Director Separates From Service,
all further Deferrals shall cease.

 

1.3                               Bank.   For the purpose of this Agreement, the
term “Bank” or “Employer” shall be read so as to include the Santa Lucia Bank
holding company, Santa Lucia Bancorp, when permissible.

 

1.4                               Beneficiary.  The term “Beneficiary(ies)”
shall refer to the person, persons or entity designated in writing by Director
on forms provided by the Administrator (“Beneficiary Designation Form”) to
receive the benefits payable under this Agreement. Director may change his
Beneficiary from time to time, so long as permissible, by filing a new written
Beneficiary Designation Form with the Administrator, and such designation shall
be effective upon receipt by the Administrator. If Director has not validly
designated a beneficiary, or if a designated Beneficiary predeceases Director,
then any benefit owed pursuant to this Agreement shall be made to Director’s
estate.

 

1.5                               Board of Directors.  The Board of Directors
shall mean the Board of Directors for the Bank, hereinafter, the “Board”.

 

1.6                               Change in Control.  For the purpose of this
Plan, a “Change in Control” shall be deemed to have occurred upon any of the
following events, as such terms and events are defined in Internal Revenue Code
Section 409A and the related guidance and Notices thereto. IRC 409A currently
provides that a Change in Control Event shall include any of the following
events (and for the purposes of this provision, the term “corporation” shall
mean the Bank or the Bank’s holding company):

 

A.                                   A Change in the Ownership of a Corporation.
A change in the ownership of a corporation occurs on the date that any one
person or persons acting as a group (as defined in IRC 409A), acquires ownership
of stock of the corporation that, together with stock held by such person or
group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of such corporation.

 

--------------------------------------------------------------------------------


 

B.                                     Change in the Effective Control of a
Corporation. A change in the effective control of the corporation shall be
deemed to occur on either of the following dates:

 

(i) The date any one person, or persons acting as a group acquires (or has
acquired during the 12 month period ending on the date of the most recent
acquisition by such person or group) ownership of stock of the corporation
possessing thirty percent (30%) or more of the total voting power of the stock
of such corporation; or

(ii) The date a majority of members of the corporation’s board of directors is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the corporation’s board
of directors before the date of the appointment or election. (In this
sub-paragraph, 409A limits “corporation” to the “relevant” corporation” as
defined therein).

 

C.                                     Change in the Ownership of a Substantial
Portion of a Corporation’s Assets. A change in the ownership of a substantial
portion of a corporation’s assets shall be deemed to occur on the date that any
one person or group acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than forty percent (40%) of the total gross fair market value
of all of the assets of the corporation immediately before such acquisition or
acquisitions. No Change in Control shall result if the assets are transferred to
certain entities controlled directly or indirectly by the shareholders of the
transferring corporation.

 

In addition to the forgoing, and in accordance with IRC 409A, in order to
constitute a Change in Control event with respect Participant, the Change in
Control event must relate to (i) the corporation for whom the Participant is
performing services at the time of the Change in Control; (ii) the corporation
that is liable for the payment of the deferred compensation (or all corporations
liable for the payment if more than one corporation is liable) but only if
either the deferred compensation is attributable to the performance of service
by Participant for such corporation (or corporations) or there is a bona fide
business purpose for such corporation or corporations to be liable for such
payment and, in either case, no significant purpose of making such corporation
or corporations liable for such payment is the avoidance of Federal income tax;
or  (iii) a corporation that is a majority shareholder of a corporation
identified above, or any corporation in a chain of corporations in which each
corporation is a majority shareholder of another corporation in the chain,
ending in a corporation identified above. Should there be any question of
whether a Change in Control has occurred such as to trigger payment of a benefit
described herein, any ambiguity shall be resolved in accordance with the final
regulations and any subsequent clarification of IRC 409A.

 

--------------------------------------------------------------------------------


 

1.7                               The Code.  The “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

1.8                               Deferral Election Form. The term “Deferral
Election Form” shall refer to the form established from time to time by the Bank
that Participant completes, signs and returns to the Administrator to make a
Deferral Election under the plan.

 

1.9                               Deferral Period. “Deferral Period” means the
period over which Participant has elected to defer a portion of his Director’s
Fees. Each Plan Year shall be a separate Deferral Period, however, the prior
Deferral Election Form shall remain effective in the event that Participant
fails to file a timely or subsequent Deferral Election Form.

 

1.10                        Deferred Compensation Account. The term “Deferred
Compensation Account” shall refer to the amounts Participant has elected to
defer over time. The Deferred Compensation Account shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to, or in respect of, a Participant
pursuant to this Agreement.  The Deferred Compensation Account shall be equal to
the sum of (i) all amounts deferred in each Deferral Period  under this
Agreement, including all amounts deferred previously under the Original
Agreement and (ii) interest thereon credited in accordance with the applicable
interest crediting provisions, net of all distributions from such account.
Amounts deferred pursuant to the Original Agreement and this Agreement shall be
credited to the Deferred Compensation Account, along with the specified interest
thereon.

 

In addition to the forgoing, the Deferred Compensation Account shall include
those amounts previously deferred under the Director’s Santa Lucia Bank Director
Retirement Agreement (effective as of February 1, 1997 and thereafter amended by
virtue of the January 10, 2001 Amendment thereto)  and the  First Amended and
Restated Santa Lucia National Bank Director Retirement Agreement.

 

1.11                        Director Benefit.  The term “Director Benefit” shall
mean the benefit amounts determined pursuant to Paragraphs 1 through 6
(including sub-paragraphs, as applicable), forfeited, reduced or adjusted to the
extent:  (a) required under the other provisions of this Agreement; (b) required
by reason of the lawful order of any regulatory agency or body having
jurisdiction over the Bank; or (c) required in order for the Bank to comply with
any and all applicable state and federal laws, including, but not limited to,
income, employment and disability income tax laws (e.g., FICA, FUTA, SDI).

 

1.12                        Director Fees.  The term “Director Fees” shall refer
to cash compensation paid by the Company to Director for his services, including
annual retainers, chair retainers, meeting fees and cash paid for services
performed as a Director.

 

1.13                        Effective Date.  The term “Effective Date” shall
mean the date first written above.

 

1.14                        ERISA. The term “ERISA” shall mean the Employee
Retirement Income

 

--------------------------------------------------------------------------------


 

Security Act of 1974, as amended.

 

1.15                        IRC 409A. The term “IRC 409A” shall refer to the
final regulations issued by the IRS and the Treasury Department under
Section 409A of the Code.

 

1.16                        Leave Of Absence.  In accordance with Code
Section 409A and, for the purpose of this Plan, the term “Leave of Absence”
shall include military leave, sick leave, or other bona fide leave of absence if
the period of such leave does not exceed six (6) months, or if longer, so long
as the individual retains a right to reemployment with the Company under an
applicable statute or by contract.  A leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Company.  If the period of leave exceeds
six (6) months and the individual does not retain a right to reemployment under
an applicable statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such six-month period.

 

1.17                        Normal Retirement Age. The term “Normal Retirement
Age” shall mean  Director’s attainment of age Seventy-Five (75).

 

1.18                                       Plan. The “Plan” shall mean the
Bank’s Deferred Compensation Plan, which shall be evidenced by this Agreement
and the Deferral Election Form.

 

1.19                        Plan Year.  The term “Plan Year” shall mean the
calendar year (January 1 through December 31 of any given year).

 

1.20                        Rate Of Interest.  The Rate of Interest shall refer
to the percentage used to calculate earnings on the amounts in the Deferred
Compensation Account.  The Rate of Interest shall be defined as an annual rate
equal to the prime rate as reported in the Wall Street Journal on February 1 of
each Plan Year and shall remain in effect until such annual re-evaluation.

 

1.21                        Removed for Cause. The term “Removed (Removal) for
Cause” shall mean termination of Director’s Service by reason of any of the
following: any act of embezzlement, fraud, breach of fiduciary duty, dishonesty,
deliberate or reported disregard of the policies and rules of the Company as
adopted by the Board of Directors of the Company, unauthorized use or disclosure
of any trade secrets or confidential information of the Company, competition
with the Company, inducement of any customer of the Company to breach a contract
with the Company, inducement of any principal for whom the Company acts as an
agent to terminate such agency relationship, gross negligence adversely
impacting  the Company, willful breach of this Agreement, or any other willful
misconduct.

 

1.22                        Service/ Separation From Service.  As it applies to
Director, the term “Service” shall refer to the services Director provides and
performs while serving on the Board of Directors.  In addition, the term
“Separation from Service” shall be read and interpreted consistent with IRC 
409A and any future notices or guidance related thereto.

 

--------------------------------------------------------------------------------


 

As the term applies herein to individuals who are serving on the Board of
Directors, but who are not also acting as employees of the Bank, the term
“Separation from Service” shall mean the expiration of all contracts or terms of
service under which Director is performing services as a member of the Board of
Directors, and where expiration constitutes a good faith and complete
termination of the service relationship.

 

In addition to the foregoing, and consistent with IRC 409A, if Participant
provides services both as an employee and a member of the Board of Directors (or
an analogous position with respect to a non-corporate service recipient), the
services provided as a director are not taken into account in determining
whether Participant has a separation from service as an employee for purposes of
a nonqualified deferred compensation plan in which Participant participates as
an employee that is not aggregated with any plan in which Participant
participates as a director (under IRC 409A (c)(2)(ii)). In addition, if
Participant provides services both as an employee and a member of the Board of
Directors (or an analogous position with respect to a non-corporate service
recipient), the services provided as an employee are not taken into account in
determining whether Participant has a separation from service as a director for
purposes of a nonqualified deferred compensation plan in which Participant
participates as a director that is not aggregated with any plan in which the
service provider participates as an employee.

 

1.23                        Unforeseeable Emergency.  In accordance with IRC
409A, whether Participant is faced with an Unforeseeable Emergency permitting a
distribution is to be determined based on the relevant facts and circumstances
of each case. Consistent with the forgoing, an unforeseeable emergency is a
severe financial hardship to Participant resulting from an illness or accident
of Participant, Participant’s spouse, beneficiary, or  dependent (as defined in
section 152, without regard to section 152(b)(1), (b)(2), and (d)(1)(B)); loss
of Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
Participant.

 

2.0                               Scope, Purpose And Effect.

 

2.1                               Contract Of Employment.  Although this
Agreement is intended to provide Director with an additional incentive to remain
an active member of the Board, this Agreement shall not be deemed to constitute
a contract of employment between Director and the Bank nor shall any provision
of this Agreement restrict or expand the right of the Bank to remove Director
for cause.  This Agreement shall have no impact or effect upon any separate
written Employment Agreement which Director may have with the Bank, it being the
parties’ intention and agreement that unless this Agreement is specifically
referenced in said Employment Agreement (or any modification thereto), this
Agreement (and the Bank’s obligations hereunder) shall stand separate and apart
and shall

 

--------------------------------------------------------------------------------


 

have no effect on or be affected by, the terms and provisions of said Employment
Agreement.

 

2.2                               Fringe Benefit.  The benefits provided by this
Agreement are granted by the Bank as a fringe benefit to Director.

 

2.3                               Prohibited Payments.  Notwithstanding anything
in this Agreement to the contrary, if any payment made under this Agreement is a
“golden parachute payment” as defined in Section 28(k) of the Federal Deposit
Insurance Act (12 U.S.C. section 1828(k) and Part 359 of the Rules and
Regulations of the Federal Deposit Insurance Corporation  (collectively, the
“FDIC Rules”) or is otherwise prohibited, restricted or subject to the prior
approval of a Bank Regulator, no payment shall be made hereunder without
complying with said FDIC Rules.

 

3.0                               Compliance With IRC 409A.   In the event of
any ambiguity in terms, or in the event further clarification of any term or
provision is necessary, all interpretations and payouts of benefits based
thereon shall be in accordance with IRC 409A and any related notices or guidance
thereon.

 

4.0                               Deferrals,  Election Forms And Modifications
Thereto.

 

4.1                               Elections To Defer.   Participant may elect in
the Deferral Election Form to defer a portion of his Director’s Fees earned
during a given Deferral Period, and  payment of fees due immediately shall be
reduced accordingly. As stated previously,  Participant must defer a minimum of
Three Thousand Six Hundred Dollars ($3,600) each Deferral Period.  The specific
percentage or amount to be deferred shall be withheld each scheduled pay period
in accordance with Participant’s most recent and valid Deferral Election Form.

 

4. 2                            Timing Of Elections.

 

A.                                   In General. Compensation for services
performed during a tax year can be deferred at Participant’s election only if
the initial deferral election is made, in general, not later than the close of
the preceding tax year.

 

B.                                     First Year Participation. An election to
defer Director’s Fees  earned during the first year in which Participant becomes
eligible to participate in the Plan must be made within thirty (30) days after
the date of such eligibility. Furthermore, such election shall apply only to
services performed subsequent to the election.

 

4.3                               Modification To Election Form/ Subsequent
Elections To Defer. Subject to the minimum deferral requirement per Deferral
Period, prior to a new calendar year, Participant may irrevocably reduce his
Director’s Fees not yet earned for the next calendar year. Participant may
provide written notice to the Company (in the form of a Deferral Election Form)
prior to any calendar year of his decision to increase, decrease or

 

--------------------------------------------------------------------------------


 

discontinue compensation reduction amounts for the next calendar year.

 

4.4                               Evergreen Election. If Participant does not
amend (in writing) his existing Deferral Election Form in the timeframe stated
above (which would be the date upon which such election becomes irrevocable for
the next calendar year), then the Participant shall be deemed to have waived his
right to elect a different compensation reduction amount and reaffirmed and
ratified the compensation reduction levels and Deferral Election amounts
designated in the last prior period. Furthermore, the existing Deferral Election
Form applicable to the annual Director’s Fees shall become irrevocable with
respect to fees payable in connection with services performed in the immediately
following year as of the last date upon which participant could have modified
such election to defer.

 

4.5                               Deferrals In The Event Of Unforeseeable
Emergency. In the event a Participant receives a distribution as a result of an
Unforeseeable Emergency pursuant to the provisions of the Plan, then all future
deferrals shall be terminated until such time as Participant makes a new
election, which shall, in turn, comply with the applicable provisions of this
Plan Agreement relating to elections in Section 4 (and shall comply with IRC
409A).

 

4.6                               Elections With Respect To The Time And Form Of
Payment To A Beneficiary. Elections with respect to the time and form of payment
to a Beneficiary are subject to the general rules governing subsequent deferrals
and accelerated payments, including elections by either Participant or the
Beneficiary (with an exception for amounts payable under a domestic relations
order).  However, a change in a Beneficiary will not be treated as a change in
the time and form of payment, if the change in the time of payment stems solely
from the different life expectancy of the new Beneficiary, such as in the case
of a joint and survivor annuity.

 

4.7                               Leave Of Absence. If Participant is on a Leave
of Absence, then Participant shall be considered to not have experienced a
Separation From Service until the later of the passage of six (6) months or the
expiration of any contractual or statutory right to return to employment.
Separation occurs at the six-month mark or the expiration of re-employment
rights, unless the facts and circumstances indicate that the expectation of a
return to employment ended earlier. The deferral amount shall continue to be
withheld during a paid leave of absence, unless and until such time as
Participant may request a distribution based on an Unforeseeable Emergency.

 

5.0                               Deferred Compensation Account.

 

5.1                               Credits To Deferred Compensation Account.  As
discussed in Section 1.10, the Bank shall establish a bookkeeping account for
Director, known as the Deferred Compensation Account. This Deferred Compensation
Account shall be credited on the dates such Director’s Fees would otherwise have
been paid with the percentage (dollar amount) that the Participant has notified
the Bank (in writing and pursuant to the terms of Section 4), that he elected to
have deferred. The Deferred Compensation Account shall be equal to the sum of
(i) all amounts deferred in each Deferral Period under this

 

--------------------------------------------------------------------------------


 

Agreement, including all amounts deferred previously under the Original
Agreement and (ii) interest thereon credited in accordance with the applicable
interest crediting provisions, net of all distributions from such account.
Amounts deferred pursuant to the Original Agreement and this Agreement shall be
credited to the Deferred Compensation Account, along with the specified interest
thereon.

 


IN ADDITION TO THE FORGOING, THE DEFERRED COMPENSATION ACCOUNT SHALL INCLUDE
THOSE AMOUNTS PREVIOUSLY DEFERRED UNDER THE DIRECTOR’S SANTA LUCIA BANK DIRECTOR
RETIREMENT AGREEMENT (EFFECTIVE AS OF FEBRUARY 1, 1997 AND THEREAFTER AMENDED BY
VIRTUE OF THE JANUARY 10, 2001 AMENDMENT THERETO), AS AMENDED AND SUPERSEDED BY
THE FIRST AMENDED AND RESTATED SANTA LUCIA NATIONAL BANK DIRECTOR RETIREMENT
AGREEMENT


 

5.2                               Interest On The Deferred Compensation Account.
The Deferred Compensation Account shall be credited annually on February first
with an amount that is in addition to the amount deferred under Section 4, and
shall be calculated by multiplying the balance of the Deferred Compensation
Account by the specified Rate of Interest. Such interest shall be compounded
annually and shall credited each year until such time as the benefits under this
Agreement have been paid in full.

 

5.3                               Nature Of The Deferred Compensation Account.
The Deferred Compensation Account shall be utilized solely as a device for the
measurement and determination of the amount of deferred compensation to be paid
to Participant at the times hereinafter specified and the Bank shall not
segregate any of its assets in order to satisfy any obligations under this
Plan.  The Deferred Compensation Account shall not constitute or be treated as a
trust fund of any kind. On the contrary, it is understood that all amounts
credited to the Deferred Compensation Account shall be for the sole purpose of
bookkeeping and remain the sole property of the Company, and that Participant
shall have no ownership rights of any nature with respect thereto. Participant’s
rights are limited to the rights to receive payments as hereinafter provided and
Participant’s position with respect thereto is that of a general unsecured
creditor of the Company.

 

6.0                               Payment Of Deferred Compensation Account.

 

Payment of the Deferred Compensation Account shall be in accordance with the
following:

 

6.1                               Payment of Benefit In The Event Participant
Separates From Service. In the event of Participant’s Separation From Service
for any reason other than following a Change in Control, then he shall receive
the balance in his Deferred Compensation Account as of the date of his
Separation From Service. The Deferred Compensation Account Balance shall be paid
out as follows: payments shall be made monthly for a period of ten (10) years
(120 months). Participant’s remaining Deferred Compensation Account Balance
shall continue to be credited with interest at the Rate of Interest until all
such one hundred and twenty (120) payments have been made. In addition, monthly
payments shall be calculated to provide Participant with substantially equal
monthly installments based on the Rate of Interest in effect when the initial 
payment is made, and

 

--------------------------------------------------------------------------------


 

readjusted annually to take into account any fluctuation in the Rate of Interest
(as defined herein). Absent any delay imposed by Code Section 409A, (i.e. the 5
year delay for subsequent deferral elections, the 6 month delay for specified
employees, etc.), payments shall commence or be made on the first day of the
first month following the month in which Participant Separates From Service and
shall continue thereafter for a period of one hundred and twenty (120) months.

 

6.2                               Upon a Change in Control. Upon a Change in
Control, all future Deferrals shall cease and Participant shall be entitled to
receive the balance in his Deferred Compensation Account as of the date of such
Change in Control (with  the exception that the Deferred Compensation Account
Balance shall continue to be credited with interest at the Rate of Interest
until all payments have been made).  The Deferred Compensation Account Balance
shall be paid out as follows: payments shall be made monthly for a period of ten
(10) years (120 months). In addition, monthly payments shall be calculated to
provide Participant with substantially equal monthly installments based on the
Rate of Interest in effect when the initial payment is made, and readjusted
annually to take into account any fluctuation in the Rate of Interest (as
defined herein). Absent any delay imposed by Code Section 409A, (i.e. the 5 year
delay for subsequent deferral elections, the 6 month delay for specified
employees, etc.), payments shall commence or be made on the first day of the
first month following the month in which Participant Separates From Service and
shall continue thereafter for a period of one hundred and twenty (120) months.

 

6.3                               Unforeseeable Emergency.  In the event of an
Unforeseeable Emergency, Participant may petition to the Administrator in
writing for a distribution. A distribution on account of Unforeseeable Emergency
may not be made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of deferrals under the plan.
Distributions because of an Unforeseeable Emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution). 
Determinations of amounts reasonably necessary to satisfy the emergency need
must take into account any additional compensation that is available if the plan
provides for cancellation of a deferral election upon a payment due to an
Unforeseeable Emergency. If the petition for payout is approved by the
Administrator, then payout shall occur within sixty (60) days of such approval.
In the event Participant’s petition for payout based on an Unforeseeable
Emergency is granted, all future deferrals shall be terminated until such time
as Participant makes a new election, which shall in turn be treated as an
initial deferral election.

 

Any amount distributed due to an Unforeseeable Emergency shall be subtracted
from benefit amounts that would otherwise have been payable under this
Agreement. Remaining benefit payments shall be made in accordance with the
provisions of Paragraphs 6.1-6.2.

 

--------------------------------------------------------------------------------


 

6.4                               Death.

 

I.                                         Death After Separating From Service.
In the event the Participant dies after Separating From Service but before all
one hundred and twenty (120) monthly payments due under the terms of this Plan
have been paid in full, then any unpaid payments shall be made to Participant’s
Beneficiary in the same amount and on the same schedule as would have been paid
to Director had he survived.

 

J.                                      Death Prior to Separating From Service.
In the event Participant Dies before Separating From Service, then Participant’s
Beneficiary shall receive the greater of the following: (i)  the lifetime
benefit that would have been paid to the Director under Paragraph 6.1,
calculated as if the Director’s death were at age Seventy-Five (75), or
(ii) whatever the lifetime benefit would have been paid to the Director
deferring Three Thousand, Six Hundred ($3,600) annually until age Seventy-Five
(75). Payments shall be made monthly for a period of ten (10) years (120
months), commencing on the first day of the first month following the month in
which Participant dies.

 

7.0                               Compliance With IRC 409A.

 

7.1                               Compliance With Notice 2006-79 and 2007-86. As
this is a Director Plan, the six month delay in payment to a key employee of a
publicly traded company is unnecessary. In the event, however, that such delay
in payment is warranted under IRC 409A

 

Notwithstanding the forgoing and/or any provision existing in this Agreement or
any amendment thereto, it is the intent of the Bank and the Director that any
payment or benefit provided pursuant to this Agreement shall be made and paid in
a manner, at a time and in a form which complies with the applicable
requirements of IRC Section 409A, in order to avoid any unfavorable tax
consequences resulting from any such failure to comply. Furthermore, for the
purposes of this Agreement, IRC Section 409A shall be read to include any
related or relevant IRS Notices (including but not limited to Notice 2006-79).

 

In accordance with the current restrictions on payouts of deferred compensation,
and with respect to any plan amendment or election in 2008, such amendment or
election may not act as to accelerate any payments or cause any payment to be
made in 2008 that would not otherwise be payable in 2008. Furthermore, this
restriction also applies to payments following a separation from service, and
similarly applies to elections/amendments and payments made and to be made in
2008. Therefore, an election or amendment to change a time and form of payment
made on or after January 1, 2008

 

--------------------------------------------------------------------------------


 

and on or before December 31, 2008, may apply only to amounts that would not
otherwise be payable in 2008 and may not cause an amount to be paid in 2008 that
would not otherwise be payable in 2008. (For example, where an amount would
otherwise be payable upon an event, such as a separation from service, an
election in 2008 cannot change the amount that would be payable in 2008 if the
service provider separated from service in 2008).

 

8.0                               Witholdings.

 

8.1                               Withholding Of Payroll Taxes.  The Company
shall withhold from payments made hereunder any taxes required to be withheld
from Participant’s wage under federal, state or local law. However, a
Beneficiary may elect not to have withholding for federal income tax purposes
pursuant to Section 3405(a) (2) of the Internal Revenue Code, or any successor
provision thereto.

 

8.2                               Effect of Payment. Payment of the forgoing
benefits shall fully and completely discharge the Bank from all further
obligations under this Plan with respect to a Participant and Participant’s
Beneficiary(ies).

 

9.0                               Beneficiary Designations.

 

9.1                               Beneficiary Designation. Each Participant
shall have the right, at any time, to designate any person or persons as his
Beneficiary(ies) to whom benefits under this Agreement shall be paid in the
event of his death prior to complete distribution to the Director of the
benefits due under the Agreement. Each Beneficiary designation shall be in a
written form prescribed by the Administrator, and will be effective only when
filed with the Administrator during the Participant’s lifetime and when accepted
and acknowledged in writing by the Administrator or its designated agent.

 

9.2                               Amendments to Beneficiary Designation. Any
Beneficiary designation may be changed by Director without the consent of any
designated Beneficiary by the filing of a new Beneficiary designation with the
Administrator. The filing of a new Beneficiary designation form will cancel all
Beneficiary designations previously filed. If an Director’s compensation is
community property, any Beneficiary designation shall be valid or effective only
as permitted under applicable law.

 

9.3                               No Participant Designation. In the absence of
an effective Beneficiary designation, or if all designated Beneficiaries
predecease the Director or die prior to complete distribution of the Director’s
benefits, then the Director’s designated Beneficiary shall be deemed to be the
Director’s estate.

 

9.4                               Doubt as to Beneficiary. If the Administrator
has any doubt as to the proper Beneficiary to receive payments pursuant to this
Agreement, the Administrator shall have the right to withhold such payments
until this matter is resolved (so long as such payments are made in a timely
fashion and in compliance with IRC 409A).

 

--------------------------------------------------------------------------------


 

9.5                               Payment to Guardian.  If a benefit is payable
to a minor or a person declared incompetent or to a person incapable of handling
the disposition of his property, the Administrator may direct payment of such
benefit to the guardian, legal representative or such person having the care and
custody of such minor or incompetent person.  The Administrator may require
proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution of the benefit.  Such distribution shall
completely discharge the Administrator and the Bank from all liability with
respect to such benefit.

 

9.6                               Effect of Payment to the Beneficiary. Payment
to the deemed Beneficiary shall fully and completely discharge the Bank and the
Administrator from all further obligations under this Agreement.

 

10.0                        Administration And Claims Procedure.

 

10.1                        Named Fiduciary and Plan Administrator.   The “Named
Fiduciary” and “Plan Administrator” of this Director plan shall be the Bank
until its resignation or removal by the Board of Directors. As Named Fiduciary
and Plan Administrator, the Bank shall be responsible for the management,
control and administration of this Director plan. The Named Fiduciary may
delegate to others certain aspects of the management and operation
responsibilities of the plan to qualified individuals, including employment of
advisors and the delegation of ministerial duties.

 

10.2                        Claims Procedure.

 

In the event a dispute arises over the benefits under this Director plan and
benefits are not paid to Director (or to Director’s beneficiary[ies], if
applicable) and such claimants feel they are entitled to receive such benefits,
then a written claim must be made to the Named Fiduciary and Plan Administrator
named above  in accordance with the following procedures:

 

A.                                   Written Claim.  The claimant may file a
written request for such benefit to the Plan Administrator.

 

B.                                     Claim Decision.  Upon receipt of such
claim, the Plan Administrator shall respond to such claimant within ninety (90)
days after receiving the claim.  If the Plan Administrator determines that
special circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional ninety (90) days
for reasonable cause by notifying the claimant in writing, prior to the end of
the initial ninety (90) day period,  that an additional period is required. The
notice of extension must set forth the special circumstances and the date by
which the Plan Administrator expects to render its decision.

 

--------------------------------------------------------------------------------


 

If the claim is denied in whole or in part, the Plan Administrator shall notify
the claimant in writing of such denial. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:

 

(i)

The specific reasons for the denial;

(ii)

The specific reference to pertinent provisions of the Agreement on which the
denial is based;

(iii)

A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

(iv)

Appropriate information as to the steps to be taken if the claimant wishes to
submit the claim for review and the time limits applicable to such procedures;
and

(v)

A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

C.                                     Request for Review.  Within sixty (60)
days after receiving notice from the Plan Administrator that a claim has been
denied (in part or all of the claim), then  claimant (or their duly authorized
representative) may file with the Plan Administrator, a written request for a
review of the denial of the claim.

 

 The claimant (or his duly authorized representative) shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

D.                                    Decision on Review.  The Plan
Administrator shall respond in writing to such claimant within sixty (60) days
after receiving the request for review.  If the Plan Administrator determines
that special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the claimant prior
to the termination of the initial sixty (60) day period. In no event shall such
extension exceed a period of sixty (60) days from the end of the initial period.
The notice of extension must set forth the special circumstances requiring an
extension of time and the date by which the Plan Administrator expects to render
its decision.

 

--------------------------------------------------------------------------------


 

In considering the review, the Plan Administrator shall take into account all
materials and information the claimant submits relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.

 

The Plan Administrator shall notify the claimant in writing of its decision on
review.  The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:

 

(i)

The specific reasons for the denial;

(ii)

A reference to the specific provisions of the Agreement on which the denial is
based;

(iii)

A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

(iv)

A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

11.0                        Dispute Resolution.

 

11.1                        Arbitration of Disputes.  All claims, disputes and
other matters in question arising out of or relating to this Agreement or the
breach or interpretation thereof, other than those matters which are to be
determined by the Bank in its sole and absolute discretion, shall be resolved by
binding arbitration before a representative member, selected by the mutual
agreement of the parties, of the Judicial Arbitration and Mediation
Services, Inc. (“JAMS”), located in California.  In the event JAMS is unable or
unwilling to conduct the arbitration provided for under the terms of this
paragraph, or has discontinued its business, the parties agree that a
representative member, selected by the agreement of the parties, of the American
Arbitration Association (“AAA”) in California shall conduct the binding
arbitration referred to in this paragraph. Notice of the demand for arbitration
shall be filed in writing with the other party to this Agreement and with JAMS
(or AAA).  In no event shall the demand for arbitration be made after the date
when institution of legal or equitable proceedings based on such claim, dispute
or other matter in question would be barred by the applicable statute of
limitations.  The arbitration shall be subject to such rules of procedure used
or established by JAMS (or AAA). Any award rendered by JAMS or AAA shall be
final and binding upon the parties, and as applicable, their respective heirs,
beneficiaries, legal representatives, agents, successors and assigns, and may be
entered in any court having jurisdiction thereof. The obligation of the parties
to arbitrate pursuant to this clause shall be specifically enforceable in
accordance with, and shall be conducted consistently with, the provisions of
California law and the California code of Civil Procedure. Any arbitration
hereunder shall be conducted in Atascadero, California, unless otherwise agreed
to by the parties.

 

--------------------------------------------------------------------------------


 

11.2                        Attorneys’ Fees.  In the event of any arbitration or
litigation concerning any controversy, claim or dispute between the parties
hereto, arising out of or relating to this Agreement or the breach hereof, or
the interpretation hereof, (a) each party shall pay his own attorneys’
arbitration fees incurred (pursuant to the terms of this Agreement); (b) the
prevailing party shall be entitled to recover from the other party reasonable
expenses, attorneys’ fees and costs incurred in the enforcement or collection of
any judgment or award rendered. The “prevailing party” means any party (one
party or both parties, as the case may be) determined by the arbitrator(s) or
court to be entitled to money payments from the other, not necessarily the party
in whose favor a judgment is rendered.

 

12.0                        Status as an Unsecured General Creditor and Rabbi
Trust.

 

12.1                        Unsecured Creditor. Notwithstanding anything
contained herein to the contrary:  (i) Director shall have no legal or equitable
rights, interests or claims in or to any specific property or assets of the Bank
as a result of this Agreement; (ii) none of the Bank’s assets shall be held in
or under any trust for the benefit of Director or held in any way as security
for the fulfillment of the obligations of the Bank under this Agreement;
(iii) all of the Bank’s assets shall be and remain the general unpledged and
unrestricted assets of the Bank; (iv) the Bank’s obligation under this Agreement
shall be that of an unfunded and unsecured promise by the Bank to pay money in
the future; and (v) Director shall be an unsecured general creditor with respect
to any benefits which may be payable under the terms of this Agreement.

 

Notwithstanding subparagraphs (i) through (v) above, the Bank and the Director
acknowledge and agree that, in the event of a Change in Control, upon request
of  Director, or in the Bank’s discretion if the Director does not so request
and the Bank nonetheless deems it appropriate, the Bank shall establish, not
later than the effective date of the Change in Control, a Rabbi Trust or
multiple Rabbi Trusts (the “Trust” or “Trusts”) upon such terms and conditions
as the Bank, in its sole discretion, deems appropriate and in compliance with
applicable provisions of the Code, in order to permit the Bank to make
contributions and/or transfer assets to the Trust or Trusts to discharge its
obligations pursuant to this Agreement.  The principal of the Trust or Trusts
and any earnings thereon shall be held separate and apart from other funds of
the Bank to be used exclusively for discharge of the Bank’s obligations pursuant
to this Agreement and shall continue to be subject to the claims of the Bank’s
general creditors until paid to Director in such manner and at such times as
specified in this Agreement.

 

Assets set aside in trust by Bank to meet its obligations under this Agreement
shall not be placed in a foreign trust located outside the United States.

 

12.2                        Corporate Assets.  As stated above, payments to
Director or his Beneficiary(ies) shall be made from assets which shall continue,
for all purposes, to be a part of the general, unrestricted assets of the Bank.
No person shall have nor acquire any interest in any such assets by virtue of
the provisions of this Agreement. .

 

--------------------------------------------------------------------------------


 

The Bank may, in its sole discretion, purchase assets to secure all or any part
of its obligations undertaken through this Agreement. If the Bank elects to
secure its promise under this Agreement, in whole or in part, through the
purchase of life insurance, mutual funds, disability policies, annuities or
other assets, then Bank may, at any time dispose of such assets in whole or in
part. In no event shall Director or Beneficiary(ies) be deemed to have a lien,
right, title, or interest in any specific investment or asset of Bank.

 

If Bank decided to purchase a life insurance, disability or annuity policy upon
the life or health of Director, then Director will cooperate by furnishing any
and all information requested by the Bank and by taking such physical
examinations or other action as may be requested by the Bank in order to obtain
such insurance or annuity.

 

13.0                        Miscellaneous.

 

13.1                        Opportunity To Consult With Independent Advisors. 
Director acknowledges that he has been afforded the opportunity to consult with
independent advisors of his choosing including, without limitation, accountants
or tax advisors and counsel regarding both the benefits granted to him under the
terms of this Agreement and the (i) terms and conditions which may affect
Director’s right to these benefits and (ii) personal tax effects of such
benefits including, without limitation, the effects of any federal or state
taxes, Section 280G of the Code, and any other taxes, costs, expenses or
liabilities whatsoever related to such benefits, which in any of the foregoing
instances Director acknowledges and agrees shall be the sole responsibility of
Director notwithstanding any other term or provision of this Agreement. Director
further acknowledges and agrees that the Bank shall have no liability whatsoever
related to any such personal tax effects or other personal costs, expenses, or
liabilities applicable to Director and further specifically waives any right for
himself or herself, and his or her heirs, beneficiaries, legal representatives,
agents, successor and assign to claim or assert liability on the part of the
Bank related to the matters described above in this paragraph.   Director
further acknowledges that he has read, understands and consents to all of the
terms and conditions of this Agreement, and that he enters into this Agreement
with a full understanding of its terms and conditions.

 

13.2                        Notice.  Any notice required or permitted of either
Director or the Bank under this Agreement shall be deemed to have been duly
given, if by personal delivery, upon the date received by the party or its
authorized representative; if by facsimile, upon transmission to a telephone
number previously provided by the party to whom the facsimile is transmitted as
reflected in the records of the party transmitting the facsimile and upon
reasonable confirmation of such transmission; and if by mail, on the third day
after mailing via U.S. first class mail, registered or certified, postage
prepaid and return receipt requested, and addressed to the party at the address
given below for the receipt of notices, or such changed address as may be
requested in writing by a party.

 

If to the Bank:

7480 El Camino Real

 

Atascadero, CA  93422

 

FAX  (805) 466-1058

 

--------------------------------------------------------------------------------


 

If to the Director:

 

 

 

 

 

 

 

 

 

13.3                        Assignment.  Director shall have no power or right
to transfer, assign, anticipate, hypothecate, modify or otherwise encumber any
part or all of the amounts payable hereunder, nor, prior to payment in
accordance with the terms of this Agreement, shall any portion of such amounts
be:  (i) subject to seizure by any creditor of the Director, by a proceeding at
law or in equity, for the payment of any debts, judgments, alimony or separate
maintenance obligations which may be owed by the Director; or (ii) transferable
by operation of law in the event of bankruptcy, insolvency or otherwise. Any
such attempted assignment or transfer shall be void. In the event the Director
or any beneficiary attempts assignment, communication, hypothecation, transfer
or disposal of the benefits hereunder, any such attempted transfer or assignment
shall be void.

 

13.4                        IRS Section 280G Issues.  If all or any portion of
the amounts payable under this Agreement, either alone or together with other
payments which Director has the right to receive from the Bank, constitute
“excess parachute payments” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), that are subject to the excise
tax imposed by Section 4999 of the Code (or similar tax and/or assessment),
Director shall be responsible for the payment of such excise tax and Bank (and
its successor) shall be responsible for any loss of deductibility related
thereto; provided, however, that Bank and Director shall cooperate with each
other and use all reasonable efforts to minimize to the fullest extent possible
the amount of excise tax imposed by Section 4999 of the Code, as long as such
efforts are in accordance with IRC 409A.  If, at a later date, it is determined
(pursuant to final regulations or published rulings of the Internal Revenue
Service, final judgment of a court of competent jurisdiction, or otherwise) that
the amount of excise taxes payable by Director is greater than the amount
initially so determined, then Director shall pay an amount equal to the sum of
such additional excise taxes and any interest, fines and penalties resulting
from such underpayment.  The determination of the amount of any such excise
taxes shall be made by the independent accounting firm employed by the Bank
immediately prior to the change in control or such other independent accounting
firm or advisor as may be mutually agreeable to Bank and Director in the
exercise of their reasonable good faith judgment.

 

13.5                        Binding Effect/Merger or Reorganization.  This
Agreement shall be binding upon and inure to the benefit of Director and the
Bank. Accordingly, the Bank shall not merge or consolidate into or with another
corporation or entity, or reorganize or sell substantially all of its assets to
another corporation, firm or person, unless and until such succeeding or
continuing corporation, entity, firm or person agrees to assume and discharge
the obligations of the Bank under this Agreement. The term “Bank” as used in
this Agreement shall be deemed to refer to such surviving or successor firm,
person, entity or corporation, or holding company, as the case may be.

 

--------------------------------------------------------------------------------


 

13.6                        Nonwaiver.  The failure of either party to enforce
at any time or for any period of time any one or more of the terms or conditions
of this Agreement shall not be a waiver of such term(s) or condition(s) or of
that party’s right thereafter to enforce each and every term and condition of
this Agreement.

 

13.7                        Partial Invalidity. If any terms, provision,
covenant, or condition of this Agreement is determined by an arbitrator or a
court, as the case may be, to be invalid, void, or unenforceable, such
determination shall not render any other term, provision, covenant or condition
invalid, void or unenforceable, and the Agreement shall remain in full force and
effect notwithstanding such partial invalidity.

 

13.8                        Entire Agreement.  This Agreement supersedes any and
all other agreements, either oral or in writing, between the parties with
respect to the subject matter of this Agreement and contains all of the
covenants and agreements between the parties with respect thereto.  Each party
to this Agreement acknowledges that no other representations, inducements,
promises, or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not set forth herein, and that
no other agreement, statement, or promise not contained in this Agreement shall
be valid or binding on either party.

 

13.9                        Paragraph Headings.  The paragraph headings used in
this Agreement are included solely for the convenience of the parties and shall
not affect or be used in connection with the interpretation of this Agreement.

 

13.10                 No Strict Construction.  The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction will be applied
against any person.

 

13.11                 Governing Law.  The laws of the State of California, other
than those laws denominated choice of law rules, and where applicable, the
rules and regulations of the Board of Governors of the Federal Reserve System,
Federal Deposit Insurance Corporation, Office of the Comptroller of the
Currency, or any other regulatory agency or governmental authority having
jurisdiction over the Bank or the Holding Company, shall govern the validity,
interpretation, construction and effect of this Agreement.

 

13.12                 Gender.  Whenever in this Agreement words are used in the
masculine, feminine or neuter gender, they shall be read and construed as in the
masculine, feminine or neuter gender, whenever they should so apply.

 

13.13                 Amendment.  Any amendment to this Agreement shall be
effective only if it is in writing and signed by each party or such party’s
authorized representative, and only to the extent that it is compliant with all
applicable codes and statutes, including but not limited to IRC 409A. In
addition, no amendment shall be effective to decrease a Participant’s Deferral
Account Balance calculated as though Participant had experienced a separation
from service as of the effective date of such amendment or modification, or

 

--------------------------------------------------------------------------------


 

if the amendment or modification occurs after the date upon which Participant
was eligible to retire, calculated as though Participant had Retired as of the
effective date of the amendment or modification.

 

14.0                        Termination or Modification of Agreement by Reason
of Changes in the Law, Rules or Regulations.

 

The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, the Code, rules and regulations will continue in effect in
their current form. If any said assumptions should change and said change has a
detrimental effect on this Director plan, then the Bank reserves the right to
terminate or modify this Agreement accordingly. In the event of a termination of
this Agreement, then all previously deferred amounts shall be held in the
Deferred Compensation Account, accruing interest, until the earliest of
Director’s Separation From Service or Death.

 

IN WITNESS WHEREOF, the Bank and Director have executed this Agreement on the
date first above-written in the City of Atascadero, California.

 

Santa Lucia Bank

 

 

By:

/s/ Larry H. Putnam

 

Date: December 17, 2008

Chief Executive Officer

 

 

 

Signature & Title

 

 

 

 

 

Director

 

 

By:

/s/ Paul G. Moerman

 

Date: December 17, 2008

Signature

 

 

 

 

/s/ John C. Hansen

 

/s/ Cindy Dilbeck

Witness

 

Witness

 

--------------------------------------------------------------------------------